ACCEPTED
                                                                                   14-14-00332-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               3/9/2015 2:08:49 PM
                                                                              CHRISTOPHER PRINE
                                                                                            CLERK

                           No. 14-14-332-CV
                      __________________________
                                                        FILED IN
                                                  14th COURT OF APPEALS
                   IN THE COURT OF APPEALS           HOUSTON, TEXAS
                 FOR THE FOURTEENTH DISTRICT 3/9/2015 2:08:49 PM
                      AT HOUSTON, TEXAS           CHRISTOPHER A. PRINE
         _______________________________________________ Clerk

                            RAMIRO NAJERA,
                                    Appellant

                                     v.

                   RECANA SOLUTIONS, LLC,
                                  Appellee
         ______________________________________________

                        On Appeal from the
                            th
                     149 Judicial District Court
                       Brazoria County, Texas
         ______________________________________________

                 NOTICE OF CHANGE OF ADDRESS
                    __________________________

TO THE HONORABLE COURT OF APPEALS
FOR THE FOURTEENTH DISTRICT OF TEXAS AT HOUSTON:

      Douglas C. Bracken, counsel for the Appellee, Recana Solutions,

LLC, files this Notice of Change of Address and requests that all future

correspondence should be sent to its counsel at the following address:




NOTICE OF CHANGE OF ADDRESS                                          PAGE 1
                           Douglas C. Bracken
                           Scheef & Stone, LLP
                      500 N. Akard Street, Suite 2700
                           Dallas, Texas 75201
                          Phone: 214-706-4217
                            Fax: 214-706-4242
                    douglas.bracken@solidcounsel.com




                                      Respectfully submitted,

                                      /s/ Douglas Bracken
                                      Douglas C. Bracken
                                      Texas Bar No. 00783697
                                      Scheef & Stone, LLP
                                      500 N. Akard Street, Suite 2700
                                      Dallas, Texas 75201
                                      Phone: 214-706-4217
                                      Fax: 214-706-4242
                                      douglas.bracken@solidcounsel.com
                                      ATTORNEY FOR APPELLEE



                      CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing
pleading was served on counsel for Appellant, Savannah Robinson, in
accordance with the Texas Rules of Appellate Procedure on March 9, 2015
via electronic service and fax 972-922-8857.

                                      /s/ Douglas Bracken
                                      Douglas C. Bracken




NOTICE OF CHANGE OF ADDRESS                                          PAGE 2